224 P.3d 1158 (2010)
In the Matter of Stephen D. HARRIS, Petitioner.
No. 99,294.
Supreme Court of Kansas.
February 19, 2010.

ORDER OF REINSTATEMENT
On March 28, 2008, this court suspended the petitioner, Stephen D. Harris, from the practice of law in Kansas for a period of 3 months. See In re Harris, 285 Kan. 1115, 180 P.3d 558 (2008). Before reinstatement, the petitioner was required to pay the costs of the disciplinary action, maintain his CLE requirements, and pay his current attorney registration fee.
The Disciplinary Administrator's office has verified that the petitioner has fully complied with the conditions imposed upon him. This court finds that the petitioner, Stephen D. Harris, should be reinstated to the practice of law in the state of Kansas.
IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice of law in the state of Kansas as of the date of this order.
*1159 IT IS FURTHER ORDERED that this order of reinstatement shall be published in the official Kansas Reports.
/s/ Lawton R. Nuss
Lawton R. Nuss, Justice
For Robert E. Davis
Chief Justice